Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-30-22.
Applicant’s election without traverse of claims 1-13 in the reply filed on 3-30-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA Y WO 2018088102 (WO’102) (machine translation provided used for citations).

Regarding claim 1, WO’102 teaches a cleaning machine capable of sufficiently cleaning a workpiece (abstract). As shown in FIG. 7A, the work W is formed, for example, in a ring shape having a circular shape in plan view, and has an inner diameter portion b having a through hole (a workpiece having a placing portion and a reference hole) a at the center thereof (page 7). The apparatus further includes a carriage and rail portion provided on a support frame (table plate) for supporting a jig having a shaft (pin) for inserting the workpiece on and a spacer (seating pad) for resting the workpiece on (the cleaning apparatus comprising: a table plate; a seating pad disposed on the table plate, the workpiece configured to be placed on the seating pad at the placing portion; a pin disposed on the table plate, the pin configured to be inserted into the reference hole) (page 6-7 fig. 7-12). As shown in FIG. 11, the second cleaning nozzle 150 injects the cleaning liquid toward the inner peripheral portion below the stator blade d of the workpiece W, as shown in FIG. 11, the cleaning liquid flows into the gap portion 132 between the bottom surface of the workpiece W and the workpiece base portion 124 of the jig 120 by the spacer member 130 of the jig 120 (a first nozzle, the first nozzle configured to eject a cleaning fluid toward the placing portion) (page 8, see fig. fig. 7-11). As shown in FIG. 11, the sixth spray nozzle 158 sprays the cleaning liquid toward the inside of the upper inner peripheral portion of the workpiece W (inside of the reference hole). In this case, the cleaning liquid is injected inside the press-fitting ring R of the workpiece W, as shown in FIGS (page 9, see figs. 7-11) (a second nozzle, the second nozzle configured to eject the cleaning fluid toward inside of the reference hole). Therefore, WO’102 teaches a cleaning apparatus for cleaning a workpiece having a placing portion and a reference hole, the cleaning apparatus comprising: a table plate; a seating pad disposed on the table plate, the workpiece configured to be placed on the seating pad at the placing portion; a first nozzle, the first nozzle configured to eject a cleaning fluid toward the placing portion; a pin disposed on the table plate, the pin configured to be inserted into the reference hole; and a second nozzle, the second nozzle configured to eject the cleaning fluid toward inside of the reference hole.

WO’102 does not teach the first nozzle disposed on the table plate and the second nozzle disposed on the table plate.

However, WO’102 teaches the cleaning booth includes a support frame for supporting the device that holds the workpiece during cleaning and the fluid cleaning nozzles are provide around the support frame and held by the vertical wall 298 which is part of the enclose of the cleaning booth (pages 6 and 15 see figs. 2-4 10 and 19). Therefore, configuring the apparatus of WO’102 to include additional support for the cleaning nozzle piping within the support frame, such that the first nozzle and second nozzle would be disposed on the table plate would not have changed to function of the device and would have provided additional structural support for the fluid piping.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of WO’102 to include the first nozzle disposed on the table plate and the second nozzle disposed on the table plate because WO’102 teaches a first nozzle and second nozzle within the same location as a support frame/table plate and making these components integral with each other would be a matter of obvious engineering choice absent any new or unexpected results see MPEP 2144.04 V.B, and would have provided additional structural support for the fluid piping.

Claim(s) 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO’102 as applied to claim 1 above, and further in view of Yokoyama et al, US2007/0277930 (US’930).

Regarding claims 2-4 and 8-9, the modified apparatus of WO’102 teaches the cleaning apparatus of claim 1. Further a seating pad would necessarily have a seating surface, which reads on wherein the seating pad includes a seating surface, with regard to claim 2. WO’102 further teaches wherein the pin includes a cylindrical portion, and a tapered guide portion having a top portion, see fig. 8, with regard to claim 3-4 and 8-9.

The modified apparatus of WO’102 does not teaches the first nozzle includes a first outlet located on the seating surface, with regard to claim 2 and the second nozzle includes a second outlet located on the cylindrical portion, with regard to claim 3 and 8, and the second nozzle includes a second outlet located on the top portion, with regard to claim 4 and 9.

US’930 teaches a substrate cleaning apparatus (abstract). US’930 teaches FIGS. 30A and 30B are diagrams illustrating an embodiment of the substrate holder 111 a holder cleaning nozzle 126, having a supply port 125 for supplying a cleaning fluid to the clamp portion 121, is also disposed in the vicinity of the clamp portion 121 of each roller 120 (para. 175). the holder cleaning nozzle 124 is disposed ahead of the contact point Wc between the clamp portion 121 and the substrate W in the rotating direction, and the holder suction nozzle 124 having the suction port 123 is disposed ahead of the substrate cleaning nozzle 126. Thus, a fluid on the peripheral portion of the substrate W moves at the contact point Wc to the clamp portion 121 of the roller 120, and the clamp portion 121 with the fluid on it moves in the rotating direction of the roller 120 and is cleaned by a cleaning liquid supplied from the cleaning fluid supply port 125 of the holder cleaning nozzle 126. The fluid, processed by the cleaning fluid, moves by the rotation of the roller 120 and reaches a position in front of the holder suction nozzle 124 having the suction port 123, where the fluid is sucked into the suction nozzle 124. Spattering of the fluid from the periphery of the substrate W can thus be prevented, thereby preventing contamination and the formation of watermarks on the substrate (para. 177). Therefore, US’930 teaches a workpiece holding parts can be provided with a cleaning nozzle to clean the contact points between the workpiece and the holding piece.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of WO’102 to include the first nozzle includes a first outlet located on the seating surface, with regard to claim 2 and the second nozzle includes a second outlet located on the cylindrical portion, with regard to claim 3 and 8, and the second nozzle includes a second outlet located on the top portion, with regard to claim 4 and 9 because US’930 a workpiece holding parts can be provided with a cleaning nozzle to clean the contact points between the workpiece and the holding piece and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO’102 in view of US930 as applied to claims 1-4 above, and further in view of Fukurotani et al, US2017/0252928 (US’928).

Regarding claims 5 and 10-12, the modified apparatus of WO’102 teaches the cleaning apparatus of claims 1-4.

The modified apparatus of WO’102 does not teaches a clamp disposed on the table plate, the clamp including a clamp arm configured to contact a clamp portion of the workpiece, the clamp configured to fix the workpiece; and a third nozzle configured to eject the cleaning fluid toward the clamp portion, with regard to claim 5 and 10-12.

US’928 teaches a hand stocker (abstract). The hand stocker 10 is used in combination with a machine tool, a washing machine, or similar machine. In the case where the hand stocker 10 is combined with the washing machine, the hand 35 housed in the hand stocker 10 is attached on the actuator 2. The actuator 2 holds the workpiece 8 with the hand 35 and conveys to a washing area of the washing machine. Ejecting a cleaning fluid from a washing nozzle to the workpiece 8 in a state where the workpiece 8 is held by the actuator 2 removes foreign objects accumulated on the workpiece 8 (para. 15). The hand 35 includes functional members to hold the workpiece 8 such as clamp devices 37, seating pins 38, and positioning pins 39 on one surface of a frame 36. The other surface of the frame 36 includes the connector 42, which connects to the actuator 2. The clamp device 37 is constituted of a cylinder 37a, such as a compressed air cylinder, a link mechanism 37c driven by a piston shaft 37b of the cylinder 37a, and the clamp arm 37d that is opened and closed by the link mechanism 37c. The hand 35 sandwiches the workpiece 8 between the clamp arm 37d and the seating surface 38a (para. 39-43). Therefore, US’928 teaches clamping portions can be combined with a supporting structure for holding a workpiece during cleaning to provide additional holding support. The apparatus of WO’102 includes nozzles configured to dispense cleaning fluid towards all points of the work piece including contact points of the holding structure as discussed above, see fig. 11. Therefore, including clamping portions in the apparatus of WO’102 would include at least one nozzle configured to eject the cleaning fluid toward the clamp portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of WO’102 to include a clamp disposed on the table plate, the clamp including a clamp arm configured to contact a clamp portion of the workpiece, the clamp configured to fix the workpiece; and a third nozzle configured to eject the cleaning fluid toward the clamp portion, with regard to claim 5 and 10-12 because US’928 teaches clamping portions can be combined with a supporting structure for holding a workpiece during cleaning to provide additional holding support and WO’102 teaches nozzles configured to dispense cleaning fluid towards all points of the work piece including contact points of the holding structure and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claims 6-7, the modified apparatus of WO’102 teaches the cleaning apparatus of claim 1. The modified apparatus of WO’102 further includes piping (pillar), which is supported by the frame (table plate), as discussed above. The ends of the pipe include the dispensing nozzle inclined towards the workpiece, see fig. 11. Therefore, the modified apparatus of WO’102 further includes wherein the third nozzle includes a pillar disposed on the table plate, the pillar extending from the table plate, and a third outlet located at a distal end portion of the pillar, with regard to claim 6 and wherein the third outlet is inclinedly arranged toward the table plate, with regard to claim 7.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA Y WO 2018088102 (WO’102) in view of Fukurotani et al, US2017/0252928 (US’928).

Regarding claim 13, WO’102 teaches a cleaning machine capable of sufficiently cleaning a workpiece (abstract). As shown in FIG. 7A, the work W is formed, for example, in a ring shape having a circular shape in plan view, and has an inner diameter portion b having a through hole (a workpiece having a placing portion) a at the center thereof (page 7). The apparatus further includes a carriage and rail portion provided on a support frame (table plate) for supporting a jig having a shaft for inserting the workpiece on and a spacer (seating pad) for resting the workpiece on (the cleaning apparatus comprising: a table plate; a seating pad disposed on the table plate, the workpiece configured to be placed on the seating pad at the placing portion) (page 6-7 fig. 7-12). As shown in FIG. 11, the second cleaning nozzle 150 injects the cleaning liquid toward the inner peripheral portion below the stator blade d of the workpiece W, as shown in FIG. 11, the cleaning liquid flows into the gap portion 132 between the bottom surface of the workpiece W and the workpiece base portion 124 of the jig 120 by the spacer member 130 of the jig 120 (a first nozzle, the first nozzle configured to eject a cleaning fluid toward the placing portion) (page 8, see fig. fig. 7-11). As shown in FIG. 11, the sixth spray nozzle 158 sprays the cleaning liquid toward the inside of the upper inner peripheral portion of the workpiece W. In this case, the cleaning liquid is injected inside the press-fitting ring R of the workpiece W, as shown in FIGS (page 9, see figs. 7-11). Therefore, WO’102 teaches a cleaning apparatus for cleaning a workpiece having a placing portion, the cleaning apparatus comprising: a table plate; a seating pad disposed on the table plate, the workpiece configured to be placed on the seating pad at the placing portion; a first nozzle, the first nozzle configured to eject a cleaning fluid toward the placing portion.

WO’102 does not teach a clamp disposed on the table plate, the clamp including a clamp arm configured to contact a clamp portion of the workpiece, the clamp configured to fix the workpiece, the first nozzle disposed on the table plate and a third nozzle configured to eject the cleaning fluid toward the clamp portion.

However, WO’102 teaches the cleaning booth includes a support frame for supporting the device that holds the workpiece during cleaning and the fluid cleaning nozzles are provide around the support frame and held by the vertical wall 298 which is part of the enclose of the cleaning booth (pages 6 and 15 see figs. 2-4 10 and 19). Therefore, configuring the apparatus of WO’102 to include additional support for the cleaning nozzle piping within the support frame, such that the first nozzle would be disposed on the table plate would not have changed to function of the device and would have provided additional structural support for the fluid piping.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of WO’102 to include the first nozzle disposed on the table plate because WO’102 teaches a first nozzle and second nozzle within the same location as a support frame/table plate and making these components integral with each other would be a matter of obvious engineering choice absent any new or unexpected results see MPEP 2144.04 V.B, and would have provided additional structural support for the fluid piping.

WO’102 does not teach a clamp disposed on the table plate, the clamp including a clamp arm configured to contact a clamp portion of the workpiece, the clamp configured to fix the workpiece, and a third nozzle configured to eject the cleaning fluid toward the clamp portion.

US’928 teaches a hand stocker (abstract). The hand stocker 10 is used in combination with a machine tool, a washing machine, or similar machine. In the case where the hand stocker 10 is combined with the washing machine, the hand 35 housed in the hand stocker 10 is attached on the actuator 2. The actuator 2 holds the workpiece 8 with the hand 35 and conveys to a washing area of the washing machine. Ejecting a cleaning fluid from a washing nozzle to the workpiece 8 in a state where the workpiece 8 is held by the actuator 2 removes foreign objects accumulated on the workpiece 8 (para. 15). The hand 35 includes functional members to hold the workpiece 8 such as clamp devices 37, seating pins 38, and positioning pins 39 on one surface of a frame 36. The other surface of the frame 36 includes the connector 42, which connects to the actuator 2. The clamp device 37 is constituted of a cylinder 37a, such as a compressed air cylinder, a link mechanism 37c driven by a piston shaft 37b of the cylinder 37a, and the clamp arm 37d that is opened and closed by the link mechanism 37c. The hand 35 sandwiches the workpiece 8 between the clamp arm 37d and the seating surface 38a (para. 39-43). Therefore, US’928 teaches clamping portions can be combined with a supporting structure for holding a workpiece during cleaning to provide additional holding support. The apparatus of WO’102 includes nozzles configured to dispense cleaning fluid towards all points of the work piece including contact points of the holding structure as discussed above, see fig. 11. Therefore, including clamping portions in the apparatus of WO’102 would include at least one nozzle configured to eject the cleaning fluid toward the clamp portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of WO’102 to include a clamp disposed on the table plate, the clamp including a clamp arm configured to contact a clamp portion of the workpiece, the clamp configured to fix the workpiece, and a third nozzle configured to eject the cleaning fluid toward the clamp portion because US’928 teaches clamping portions can be combined with a supporting structure for holding a workpiece during cleaning to provide additional holding support and WO’102 teaches nozzles configured to dispense cleaning fluid towards all points of the work piece including contact points of the holding structure and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713